
	

114 S412 IS: Schools Utilizing Comprehensive and Community Engagement for Success Act
U.S. Senate
2015-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		1st Session
		S. 412
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2015
			Ms. Mikulski introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to encourage and support parent,
			 family, and community involvement in schools, to provide needed integrated
			 services and comprehensive supports to children for the ultimate goal of
			 assisting students to stay in school, become successful learners, improve
			 their academic achievement, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Schools Utilizing Comprehensive and Community Engagement for Success Act or the Success Act.
 2.FindingsCongress finds the following: (1)Research studies consistently show a positive relationship between family engagement and student achievement. This relationship holds across families of all economic, racial and ethnic, and educational backgrounds and for students of all ages.
 (2)Educators recognize, on the basis of social science and common experience, that effective family and community engagement is a critical element in children’s academic, social, and emotional development. Poverty, limited English proficiency, and varying cultural expectations are among the biggest barriers to effective family engagement.
 (3)Schools with effective family and community engagement strategies provide bridges between families, community-based organizations, and schools to improve communication, information sharing, services, and comprehensive supports for children and families.
 (4)Educational research suggests that student achievement improves in environments where learning is a community value, and where schools have the ability to address a broad range of needs, both academic and otherwise, for all students, such as in full-service community schools.
 (5)Cross-sector community engagement of businesses, institutions of higher education, philanthropic organizations, school boards, child care organizations, family advocates, neighborhood and service organizations, after-school providers, and community-based organizations, is essential if schools are to ensure that all children meet college and work-ready standards.
 (6)More than 1,000,000 of the students who enter grade 9 do not receive a high school diploma 4 years later and approximately 7,000 students drop out of school each day, including a significant percentage of students with the potential of high academic achievement.
 (7)Integrated services and comprehensive supports, such as before school, after school, and summer activities, family engagement, health and mental services, and other services and supports, are necessary components of effective, school-based efforts to dramatically affect dropout prevention rates, increase graduation rates, and improve student achievement. In one national study, 98 percent of students receiving such services and supports stayed in school, 89 percent had fewer suspensions, and 85 percent of such students who were eligible high-school seniors graduated.
 (8)Through the Judith P. Hoyer Centers, or Judy Centers, the State of Maryland has operated an integrated services and comprehensive supports model geared towards young children, and their families, and have seen remarkable increases in school readiness among children who enter kindergarten having attended a Judy Center.
			3.Amendments to
			 the Elementary and Secondary Education Act of 1965
			(a)Statement of
 PurposeSection 1001 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301) is amended—
 (1)by striking paragraph (11) and inserting the following:
					
 (11)coordinating services under all parts of this title with each other, with services under all other titles of this Act, with other education services, and with other public and private agencies in the community providing services to children and youth;
						;
 (2)in paragraph (12), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:
					
 (13)promoting strong partnerships between schools and their communities that contribute to increased student achievement and greater family and community engagement in creating positive conditions for learning for children.
						.
				(b)Local
 educational agency plansSection 1112(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312(b)(1)) is amended—
 (1)in subparagraph (P), by striking and after the semicolon;
 (2)in subparagraph (Q), by striking the period and inserting ; and; and
 (3)by adding at the end the following:
					
 (R)where appropriate, a description of how the local educational agency will coordinate and collaborate with the State educational agency, other public and private State agencies, and local public and private organizations and agencies (including local departments of health and human services, local housing agencies, local departments of youth services, local agencies administering juvenile justice programs and facilities, local agencies and organizations administering national and community service and service-learning programs, local law enforcement agencies, local nonprofit youth development and community-based organizations, and other appropriate entities)—
 (i)to provide services to children and families that are integrated with services from specialized instructional support personnel and local educational agency homeless liaisons designated pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act, in order to address the academic and nonacademic factors (which may include a lack of physical, dental, and mental health services, before, after, and summer school opportunities, opportunities for family engagement, child care, employment opportunities for family members, or availability of nutritious foods) that affect student achievement at the schools served by the local educational agency; and
 (ii)to address such factors with an emphasis on the most significant barriers facing students at schools identified for school improvement, corrective action, or restructuring under section 1116(b).
							.
				4.Outreach and
			 coordination
			(a)In
 GeneralTitle V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7201 et seq.) is amended by adding at the end the following:
				
					EParent and community outreach and
				engagement
						5700.Grants
				authorized
							(a)State
				allotments
								(1)In
 generalFrom the funds appropriated under section 5700B for any fiscal year, the Secretary shall allot to each State for the fiscal year an amount that bears the same relationship to the remainder as the amount the State received under subpart 2 of part A of title I for the preceding fiscal year bears to the amount all States received under that subpart for the preceding fiscal year, subject to paragraph (2).
 (2)MinimumNotwithstanding paragraph (1), no State shall receive an allotment under this section that is less than an amount equal to one-half of 1 percent of the total amount made available to all States under this section.
								(3)Reallotment of
 unused fundsIf a State does not apply for an allotment under this section for a fiscal year, the Secretary shall reallot the amount of the State's allotment to the remaining States in accordance with this section.
 (b)ApplicationIn order to receive an allotment under this section for a fiscal year, a State shall submit to the Secretary an application, at such time, in such manner, and accompanied by such information as the Secretary may require.
							(c)State use of
				funds
								(1)In
 generalEach State that receives an allotment under this part for a fiscal year shall reserve not less than 95 percent of the amount allotted to such State under subsection (a) for such year for subgrants to eligible entities under subparts 1, 2, and 3.
								(2)State
 administrationA State educational agency may use a total of not more than 5 percent of the amount made available to the State under subsection (a) for—
 (A)the administrative costs of carrying out its responsibilities under this part;
 (B)establishing and implementing a peer review process for subgrant applications; and
 (C)supervising the awarding of funds to eligible entities.
									(d)Approval of
 certain applicationsNotwithstanding any other provision of this part, a State may approve a subgrant application under this part for a program to be located in a facility other than an elementary school or secondary school only if the program will be at least as available and accessible to the students to be served as if the program were located in an elementary school or secondary school.
							(e)Permissive
				local match
								(1)In
 generalA State may require a local educational agency or eligible entity to match subgrant funds awarded under this part.
								(2)Sliding
 scaleThe amount of a match under paragraph (1) shall be established based on a sliding fee scale that takes into account—
 (A)the relative poverty of the population to be targeted by the local educational agency or eligible entity; and
 (B)the ability of the local educational agency or eligible entity to obtain such matching funds.
									(3)In-kind
 contributionsEach State that requires a local educational agency or eligible entity to match funds under this subsection shall permit the agency or entity to provide all or any portion of such match in the form of in-kind contributions.
 (4)ConsiderationNotwithstanding this subsection, a State shall not consider the ability of a local educational agency or eligible entity to match funds when determining which agencies or entities will receive awards under this part.
								(f)Peer
 reviewIn reviewing subgrant applications under this part, a State shall use a peer review process or other method of assuring the quality of such applications.
							(g)Geographic
 diversityTo the extent practicable, a State shall distribute funds under this part equitably among geographic areas within the State, including urban and rural communities.
							(h)Duration of
 awardsGrants under this part may be awarded for a period of not less than 3 years and not more than 5 years.
							5700A.National
 activitiesThe Secretary is authorized to enter into a contract with a nonprofit organization with a demonstrated record of effectiveness and extensive national, State, and local experience in providing effective, evidence-based, integrated student supports in order to ensure accountability in the execution of subparts 1, 2, and 3. Such nonprofit organization shall be responsible for—
 (1)providing technical assistance and training to States receiving grants under this part and subgrant recipients to promote the effectiveness of the programs assisted under this part in improving the coordination, availability, delivery, and effectiveness of integrated services and comprehensive supports for children and families; and
 (2)establishing a national clearinghouse for the collection and dissemination of information on effective parent, family, and community engagement practices and programs, which information shall be disseminated to State educational agencies and made available to local educational agencies, schools, and community-based organizations.
							5700B.Authorization
 of appropriationsThere are authorized to be appropriated to carry out this part such sums as may be necessary for fiscal year 2016 and each of the 4 succeeding fiscal years.
						1Parent and Community Outreach Coordinators
 5701.PurposeThe purpose of this subpart is to provide support, through competitive subgrants, to schools, which may work in conjunction with a community-based organization or an institution of higher education, to hire and maintain Parent and Community Outreach Coordinators to—
 (1)plan and work closely with each school they serve and conduct outreach to ensure that family and community members participate in the education and development of their children and become an integral part of the school climate and culture;
 (2)enable principals, teachers, and other instructional support staff to complement and enrich efforts to help all children make learning gains, graduate from secondary school ready for higher education and careers, and plan for their futures through family and community engagement strategies; and
 (3)act as a liaison with other programs and coordinators from Federal, State, local, and private programs that serve the school, including community school coordinators, parental liaisons funded under part A of title I, 21st century community learning centers under part B of title IV, parent training and information centers under section 671 of the Individuals with Disabilities Education Act, and school health coordinators, as appropriate, to align efforts and leverage resources.
								5702.Subgrants
 authorizedA State that receives a grant under section 5700 shall award subgrants, on a competitive basis, to local educational agencies that receive assistance under part A of title I to enable such agencies to assist public elementary schools and public secondary schools served by such agencies to hire and maintain Parent and Community Outreach Coordinators.
							5703.Application
								(a)In
 GeneralA local educational agency that desires to receive a subgrant under this subpart shall submit an application to the State at such time, in such manner, and accompanied by such information as the State may require.
 (b)ContentsAn application submitted pursuant to subsection (a) shall include the following:
 (1)A description of the schools that are to be assisted by the local educational agency under this subpart, which schools shall be public elementary schools, public secondary schools or, if the local educational agency chooses, early learning programs supported by the local educational agency.
 (2)The particular family and community engagement needs in schools to be assisted under the subgrant as of the time of application, including a description of the ways in which families and communities are engaged during the school day, before school, and during after school and summer hours.
 (3)A detailed plan that outlines evidence-based strategies to address the needs identified in paragraph (2).
 (4)A description of the desired progress of the local educational agency related to the indicators described in section 5707(b).
 (5)A description of the capacity of the schools for measuring school-specific outcomes of the work provided by the Parent and Community Outreach Coordinators.
 (6)A description of the capacity of the schools for supporting a position of Parent and Community Outreach Coordinator by providing space and adequate resources, including a plan for supporting the position, and the activities facilitated by the position, if grants funds were no longer available.
 (7)A description of how the activities supported with funds under this subpart will be coordinated with the programs and activities carried out by the local educational agency pursuant to section 1118, including whether such activities will be supported with funds provided under title I.
									5704.Awarding of
				subgrants
 (a)PriorityIn awarding subgrants under this subpart, a State shall give priority to applications—
 (1)proposing to target high-need schools—
 (A)with the highest proportions of students from low-income families;
 (B)with a large percentage of students who fail to meet the State's challenging student academic achievement standards, as assessed pursuant to section 1111(b)(3);
 (C)with drop-out rates that significantly exceed the State's average annual dropout rate; and
 (D)with a large percentage of students who are limited English proficient; and
 (2)submitted by local educational agencies describing a partnership structure that delineates how the local educational agency, community-based organizations, local government, institutions of higher education, and other key institutions will come together to support a common vision, defined results, and measures of effectiveness, with clear roles and responsibilities, and a plan for serving multiple schools.
									(b)Duration of
 subgrantEach subgrant awarded under this subpart shall be for a period of not less than 3 years and not more than 5 years.
								5705.Screening and
				evaluation committee
 (a)EstablishmentA school receiving assistance under this subpart shall establish a screening and evaluation committee that shall consist of the following members:
 (1)The school principal or headmaster, or a designee of the principal or headmaster.
 (2)Not less than 2 parents of students enrolled at the school, 1 of whom shall be a parent whose child is eligible for free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
 (3)Not less than 1 teacher who teaches at the school.
 (4)Not less than 1 paraprofessional at the school.
 (5)Not less than 1 community partner.
 (6)The superintendent of the school or a designee of the superintendent.
									(b)Oversight and
 EvaluationThe screening and evaluation committee shall prepare and submit an evaluation to the local educational agency on an annual basis regarding the performance of the Parent and Community Outreach Coordinator based on the indicators of effectiveness described in section 5707(b). The local educational agency may use the evaluation for the purposes of promotion or termination of the individual occupying the position of Parent and Community Outreach Coordinator.
								5706.Parent and
				Community Outreach Coordinator
								(a)In
 GeneralA Parent and Community Outreach Coordinator shall— (1)provide leadership in, and facilitate, the building of relationships, bridging of gaps, and creation of partnerships among school staff, families, and community members; and
 (2)provide support and resources—
 (A)to increase participation and engagement of family and community members in the school; and
 (B)in support of all children's learning, including those children meeting or exceeding academic achievement standards (as assessed pursuant to section 1111(b)(3)).
 (b)ResponsibilitiesEach Parent and Community Outreach Coordinator shall—
 (1)implement a family needs and engagement assessment at the school that includes goals and suggestions on how to improve family engagement in the school, with particular attention to the needs of low-income families, limited English proficient families, families living in rural areas, children in either the child welfare system or juvenile justice system, families experiencing homelessness, and families of children with disabilities or developmental delay;
 (2)develop an individual plan that includes an overall family engagement plan for the school, which shall include a description of the community resources that will be leveraged to connect students and families with available resources;
 (3)establish and maintain consistent, effective, and timely communication with families, especially low-income families, limited English proficient families, families of children with disabilities, and minority families in a variety of ways that account for the language and cultural needs of these individuals;
 (4)work with the principal of the school and school staff to establish an environment in which families feel safe and welcome;
 (5)act as an advocate and liaison to assist family members and school staff to resolve issues at the school and district levels;
 (6)work with other Federal, State, local, and private partners to develop and implement activities, programs, and training aimed at assisting families to support student learning needs and postsecondary education planning;
 (7)create, organize, strengthen, and support a school parent council (which may include a school parent teacher association) that is representative of the school community;
 (8)as appropriate, participate in the school's school improvement process and development of school improvement plans;
 (9)take part in regular training and professional development which may be provided by a community-based organization, an institution of higher education, or other staff serving at the local educational agency that serves the school;
 (10)have the ability to relate to students as a caring adult; and
 (11)carry out other duties specifically related to the effective engagement of family and community members.
									5707.Evaluations
								(a)In
 GeneralEach Parent and Community Outreach Coordinator shall—
 (1)be directly supervised and evaluated by the principal or headmaster of the school on a regular basis; and
 (2)be evaluated on an annual basis by the school’s screening and evaluation committee established under section 5705 and the school parent council established under section 5706(b)(7) in order to determine the effectiveness of the Coordinator.
 (b)EffectivenessEach screening and evaluation committee shall work with the local educational agency and the Parent and Community Outreach Coordinator to identify indicators of success related to the activities supported under this subpart, and to develop baseline data and evaluate progress on such indicators, which may include—
 (1)student achievement as measured by assessment data, school readiness, classroom grades, and participation in programs and services for gifted and talented students;
 (2)student attendance rates;
 (3)persistence rates of students from grade to grade;
 (4)graduation rates;
 (5)student mobility rates;
 (6)dropout rates;
 (7)detentions, suspensions, and expulsions;
 (8)postsecondary education attendance, persistence, and completion;
 (9)the quality and frequency of communication between schools and families, including personal interaction, school visits, home visits, telephone calls, and publications;
 (10)the participation of family members in parent-teacher conferences, open houses, family nights, and other school-based activities;
 (11)the quality and frequency of regular workshops, and other opportunities that provide family members with the knowledge and skills needed to support their child’s learning out of school and to support college and career readiness; and
 (12)the number and percentage of families with a child with a disability who report that schools facilitated family engagement as a means of improving services and academic achievement for their children (which information may be derived from data collected by parent training and information centers under section 671 of the Individuals with Disabilities Education Act, if applicable).
									(c)Basis for
 EvaluationsIn evaluating a Parent and Community Outreach Coordinator under this section, the screening and evaluation committee shall base such evaluation on case studies, interviews, and outcomes based on the indicators described in subsection (b).
 5708.ReportA local educational agency that receives a subgrant under this subpart shall submit a biennial report to the Secretary regarding activities conducted by such local educational agency with subgrant funds received under this subpart.
							2Connecting students to community resources and
				comprehensive supports
 5721.PurposeThe purpose of this subpart is to provide support, through competitive subgrants, to eligible entities to—
 (1)improve the coordination, availability, delivery, and effectiveness of integrated services and comprehensive supports for children and families; and
 (2)act as a liaison with other organizations in order to assist public schools in providing children and families with—
 (A)the integrated services and comprehensive supports needed to improve the learning of children and their ability to plan for postsecondary educational opportunities, such as—
 (i)health, employment, mentor or tutor, and human services;
 (ii)vocational rehabilitation; (iii)enrichment and accelerated learning opportunities;
 (iv)before school, after school, and summer programs; and
 (v)recreation; and (B)related assistance.
									5722.Eligible
 entityIn this subpart, the term ‘eligible entity’ means 1 or more community-based organizations, or institutions of higher education, in partnership with public schools.
							5723.Subgrants
 authorizedA State that receives a grant under section 5700 shall award subgrants, on a competitive basis, to eligible entities to connect integrated services and comprehensive supports to students and families in order to enhance student learning and outcomes, by—
 (1)conducting an assessment of student and family needs in public elementary schools and secondary schools;
 (2)assessing the availability and quality of learning opportunities beyond the classroom, including service-learning opportunities;
 (3)linking needed integrated services and comprehensive supports to children, their families, and their public schools, and evaluating the impact of such services and supports once the services and supports are provided;
 (4)enhancing the social, emotional, intellectual, and physical development of students; and
 (5)providing professional development related to integrated services and comprehensive supports for staff, teachers, and, as appropriate, Parent and Community Outreach Coordinators in such public schools.
								5724.Application
								(a)In
 generalAn eligible entity that desires to receive a subgrant under this subpart shall submit an application to the State at such time, in such manner, and accompanied by such information as the State may require.
 (b)ContentsAn application submitted under subsection (a) shall include the following:
 (1)A description of the public schools to be assisted by the eligible entity and their performance with respect to other State performance criteria related to student academic achievement, and a description of the schools' student populations (including demographics).
 (2)A memorandum of understanding, between the public school and the eligible entity, that explains how they will work to effectively coordinate the provision of integrated services and comprehensive supports to students within the public school (and with after-school and extended day programs and services, if applicable), the objectives that they expect to achieve, the educational research bases that will guide the provision of student integrated services and comprehensive supports in meeting their objectives, and the capacity of the community partner to meet their objectives.
 (3)A description of how the eligible entity plans to build and improve on the current state of community involvement to increase support and ownership of the integrated services and comprehensive supports designed to enhance student learning outcomes, including the measures of progress and desired results related to students and families.
 (4)The particular student needs to be addressed through integrated services and comprehensive supports and the organizations able to provide integrated services and comprehensive supports to meet those needs, including intellectual, social, emotional, and physical well-being, and other academic and non-academic needs related to student learning, including planning for attending an institution of higher education.
 (5)A plan regarding the provision of integrated services and comprehensive supports, including a description of—
 (A)the role of the public school principal and staff, including the Parent and Community Outreach Coordinator, if applicable, in the management of the provision of integrated services and comprehensive supports;
 (B)how the eligible entity will efficiently manage and leverage non-Federal resources (which may include in-kind resources) to meet identified student needs;
 (C)plans to monitor student performance along with integrated services and comprehensive supports provided to students over time, including plans to integrate the eligible entity’s data reporting with the public school’s data systems;
 (D)criteria by which the eligible entity will evaluate the effectiveness of services and comprehensive supports provided to students, including a description of the proposed measurements used to evaluate the impact of such services and supports on the academic achievement of students; and
 (E)plans to leverage other non-Federal resources (which may include in-kind resources) to support integrated services and comprehensive supports.
 (6)An assurance that activities supported with funds under this subpart will be coordinated with the programs and activities carried out by the public school pursuant to section 1118.
 (7)Arrangements to protect student privacy, consistent with applicable data privacy laws and regulations, including section 444 of the General Education Provisions Act (20 U.S.C. 1232g, commonly known as the Family Educational Rights and Privacy Act of 1974).
									5725.Awarding of
				subgrants
 (a)PriorityIn awarding subgrants under this subpart, a State shall give priority to applications—
 (1)proposing integrated services and comprehensive supports to high-need public schools—
 (A)with the highest proportions of students from low-income families;
 (B)with a large percentage of students who fail to meet the State's challenging student academic achievement standards, as assessed pursuant to section 1111(b)(3);
 (C)with drop-out rates that significantly exceed the State average annual dropout rate; and
 (D)with a large percentage of students who are limited English proficient; and
 (2)that include—
 (A)a partnership structure that delineates how such eligible entity will work with other organizations, including local government, nonprofit organizations, institutions of higher education, and other key institutions that will come together to support a common vision, defined results, and measures of effectiveness, and clear roles and responsibilities; and
 (B)a plan for serving multiple schools.
										(b)Duration of
 SubgrantEach subgrant awarded under this subpart shall be for a period of not less than 3 years and not more than 5 years.
 5726.ReportAn eligible entity that receives a subgrant under this subpart shall submit a biennial report to the Secretary regarding activities conducted by such entity with subgrant funds received under this subpart.
							.
			(b)Table of
 ContentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 5618 the following:
				
					
						Part E—Parent and community outreach and engagement
						Sec. 5700. Grants authorized.
						Sec. 5700A. National activities.
						Sec. 5700B. Authorization of appropriations.
						Subpart 1—Parent and Community Outreach
				Coordinators
						Sec. 5701. Purpose.
						Sec. 5702. Subgrants authorized.
						Sec. 5703. Application.
						Sec. 5704. Awarding of subgrants.
						Sec. 5705. Screening and evaluation committee.
						Sec. 5706. Parent and Community Outreach
				Coordinator.
						Sec. 5707. Evaluations.
						Sec. 5708. Report.
						Subpart 2—Connecting students to community resources and
				comprehensive supports
						Sec. 5721. Purpose.
						Sec. 5722. Eligible entity.
						Sec. 5723. Subgrants authorized.
						Sec. 5724. Application.
						Sec. 5725. Awarding of subgrants.
						Sec. 5726.
				Report.
					
					.
			
